 Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 1 of 18 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION



DEREK WILLIAMS, CHARLIE TRIPLETT,
WILLIE DOLLARD                                            CIVIL ACTION No. :
                            Plaintiffs

                       -against-
                                                           JURY TRIAL DEMANDED
CITY OF SAFETY HARBOR
                                         Defendant

                                     CLASS ACTION COMPLAINT

          Plaintiffs Derek Williams, Charlie Triplett, and Willie Dollard (“Plaintiffs”), on

 behalf of themselves and all other similarly situated individuals, by and through their

 undersigned attorney, sues Defendant, CITY OF SAFETY HARBOR (“Defendant”) and

 alleges as follows:

                                    PRELIMINARY STATEMENT

1. This is a proceeding for damages, declaratory, and injunctive relief against Defendant to

     redress the deprivation of rights secured by Plaintiffs by Title VII of the Civil Rights Act of

     1964, 42 U.S.C. § 2000e et seq.; 42 U.S.C. § 1983; the Fourteenth Amendment of the

     Constitution of the United States; and the Florida Civil Rights Act of 1992 (FCRA), Fla.

     Stat. § 760.11 (1992).

                                   JURISDICTION AND VENUE

2. This Court has jurisdiction over the case pursuant to 28 U.S.C. § 1331, § 1343, and § 1367.

3.   This action is authorized and instituted pursuant to Title VII and rights secured by the Civil

     Rights Act of 1964, as amended in 42 U.S.C. § 2000e et seq.; 42 U.S.C. § 1983; the

     Fourteenth Amendment of the Constitution of the United States; and the Florida Civil
                                                1 of 18
 Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 2 of 18 PageID 2




     Rights Act of 1992 (FCRA), Fla. Stat. § 760.11 (1992).

4. Pursuant to 28 U.S.C. § 1391(b)(1) and (2), the venue of this action is properly placed in

     the Middle District of Florida because the events and employment practices alleged to be

     unlawful were committed in Pinellas County, within the jurisdiction of this Honorable

     Court.


                                              PARTIES


5. Plaintiff, Derek Williams, is African American and a resident of this judicial district. He was

     employed by the Defendant as a Driver within the Sanitation division of the Public Works

     Department.

6. Plaintiff, Charlie Triplett, is African American and a resident of this judicial district. He was

     employed by Defendant as a Driver within the Sanitation division of the Public Works

     Department.

7. Plaintiff , Willie Dollard, is African American and a resident of this judicial district. He was

     employed in the Stormwater Maintenance II position within the Street and Stormwater

     Division of the Public Works Department

8. At all relevant times, Defendant, City of Safety Harbor:

        a. was and is a municipality in the State of Florida;

        b.    has conducted business within this judicial district; and

        c. has been an “employer” as that term is defined by 42 U.S.C. § 2000e(b) and 42 U.S.C.

              § 1981(c)

9.   Sherri Kennedy is the Sanitation Supervisor and directly supervised          Plaintiffs Derek

     Williams and Charlie Triplett.


                                                2 of 18
 Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 3 of 18 PageID 3




10. Lenny Degroat was the Street and Stormwater Supervisor and directly supervised Plaintiff

   Willie Dollard.

11. Sherri Kennedy and Lenny Degroat reported to Ray Boler. Ray Boler was the director of the

   Public Work’s Department.

                             ADMINISTRATIVE PREREQUISITES

12. Notice(s) of Tort Claim(s) pursuant to Florida Statute Section 768.28 were given to the

   Defendant, City of Safety Harbor, and all conditions precedent to suing the Defendant, City

   of Safety Harbor, have been met.

13. Plaintiffs timely filed a charge of discrimination with the Equal Employment

   Opportunity Commission (EEOC) in January 2017 and June 2018. Copies of the charges are

   attached as Exhibit "A", Exhibit “B”, and “Exhibit C”.

14. More than 180 days have passed since the filing of this charge.

15. In March 2020, Plaintiffs requested Right to Sue Notices from the EEOC.

                                  FACTUAL ALLEGATIONS

   Plaintiff Derek Williams

16. At all times relevant, Plaintiff Derek Williams was qualified to perform his duties within the

   legitimate expectations of his employer.

17. At all times relevant herein, Plaintiff’s performance evaluations were satisfactory.

18. Plaintiff Derek Williams was employed by the Defendant from April 13, 2013 to August 9,

   2016.

19. On or about August 9, 2016, Ray Boler and Sherri Kennedy held a meeting with Plaintiff

   Derek Williams.

20. Ray told Plaintiff Derek Williams that Plaintiff had used more than 80 hours of sick leave



                                              3 of 18
 Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 4 of 18 PageID 4




   in violation of the Public Work’s Departmental policy.

21. Plaintiff Derek Williams used a large portion of his sick leave to care for his special needs

   minor child .

22. Under the City of Safety Harbor’s policies and procedures, Plaintiff’s absences should not

   have been included in an excessive sick leave calculation.

23. Ray presented Plaintiff with a pre-written letter to sign. Plaintiff Derek Williams refused to

   sign the pre-written resignation letter.

24. Defendant terminated Plaintiff Derek William’s employment

25. In August 2016, there were several other employees within the Public Work’s Department

   who used more than 80 hours in sick leave and were not terminated or otherwise disciplined.

   Plaintiff Charlie Triplett:

26. At all times relevant, Plaintiff Charlie Triplett was qualified to perform his duties within the

   legitimate expectations of his employer.

27. At all times relevant herein, Plaintiff Charlie Triplett’s performance evaluations were

   satisfactory.

28. Plaintiff Charlie Triplett was employed by the Defendant from April 25, 2005 until August

   8, 2016.

29. On or about August 8, 2016, Ray Boler and Sherri Kennedy held a meeting with Plaintiff

   Charlie Triplett.

30. Ray told Plaintiff Charlie Triplett that Triplett had used more than 80 hours in sick leave

   (against the Public Work’s Departmental policy).

31. Plaintiff used a large portion of his sick leave for physician authorized absences and to care

   for his sick minor child .



                                               4 of 18
 Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 5 of 18 PageID 5




32. Under the City of Safety Harbor’s policies and procedures, Plaintiff’s absences should not

   have been included in an excessive sick leave calculation.

33. Ray presented Plaintiff with a pre-written letter to sign. Plaintiff signed the pre-written

   resignation letter.

34. There were several other employees within the Public Work’s Department who used more

   than 80 hours in sick leave and were not terminated or otherwise disciplined.

35. Plaintiff Charlie Triplett presented evidence that his absences were physician authorized and

   Management refused to consider the evidence.

Plaintiff Willie Dollard

36. Plaintiff Willie Dollard was employed by the Defendant for 20 years. He was employed

   from June 15, 1998 until November 16, 2018.

37. At all times relevant, Plaintiff Willie Dollard was qualified to perform his duties within the

   legitimate expectations of his employer.

38. At all times relevant herein, Plaintiff’s performance evaluations were satisfactory.

39. Plaintiff Willie Dollard was passed up for promotions, disciplined harsher than his white

   counterparts, denied access to tools necessary to complete his job and subjected to a racially

   hostile work environment.

40. In December 2017, Plaintiff Dollard provided a witness statement on behalf of several

   employees who had filed racial discrimination charges brought against Defendant. In June

   2018, Plaintiff Dollard filed a racial discrimination charge against the Defendant.

41. In November 2018, Defendant terminated Plaintiff Dollard for a minor offense.

42. Plaintiff Willie Dollard had no disciplinary history within the ten years preceding his

   termination.



                                              5 of 18
 Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 6 of 18 PageID 6




                           Racial Discrimination/ Hostile Work Environment

43. Management did not provide Plaintiff and other African American employees with the same

   protection for family and health issues that was granted for their Caucasian counterparts.

   More specifically, management did not provide African American employees with the

   information necessary to receive protection for family and/or health issues.

44. Plaintiff and other African American employees received harsher and more frequent

   discipline than Caucasian employees.

45. Plaintiff and other African American employees were given harder and more strenuous work

   assignments than Caucasian employees.

46. Policies governing lunch and breaks were implemented in a racially discriminatory manner.

   More specifically, Plaintiff and other African American employees were prohibited from

   taking lunch breaks when their Caucasian counterparts were permitted to do the same.

   Defendant’s policies, practices, and customs

47. During 2016, approximately seven of the ten African Americans employed within the

   Sanitation Department were forced to resign or terminated. The sole Hispanic employee in

   the Sanitation Department was terminated during 2016. None of the Caucasian employees in

   the Sanitation Department were terminated during 2016.

48. Between 2017 and 2018, seven minorities filed racial discrimination charges with the EEOC

   against Defendant. Six of the seven charging parties were African American.

49. Between 2017 and 2018, two of the Defendant’s former employees provided statements

   describing a racially hostile work environment.

50. The charging parties allege:

       a. African Americans were steered toward specific departments and away from other



                                             6 of 18
 Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 7 of 18 PageID 7




           departments. African Americans were steered to the Sanitation Department and away

           from less physically strenuous departments. For instance, during the last 20 years only

           one African American employee was employed in the Parks Department. In contrast,

           during 2016, ten of the sixteen people employed by the Sanitation Department were

           African American.

      b. African Americans faced harsher and more frequent discipline(including termination

           and forced resignations).

      c. African Americans were denied promotions. Caucasians with less experience,

           credentials, poor attendance history, and/or lower performance evaluations were

           promoted before African Americans.

      d. African Americans were routinely denied protection for family and health issues.

      e. African Americans were subjected to a hostile work environment.

      f. African Americans were hired and/or steered toward more physically strenuous

           positions and/or lower ranking positions.

      g. African Americans were denied tools necessary to complete their jobs.

      h. African Americans were subjected to unsafe and often intolerable work conditions.

      i.   African Americans were assigned harder worker assignments.

      j.   African Americans were denied breaks and lunch breaks. African Americans were

           denied the ability to break in the Public Works Yard(outside break area) like their

           Caucasian counterparts.

51. During 2019, the Pinellas County Office of Human Rights found “ Reasonable Cause” to

   believe that unlawful racial discrimination occurred against three of the charging parties.

   More specifically, the Pinellas County Office of Human Rights found “Reasonable Cause” to



                                              7 of 18
 Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 8 of 18 PageID 8




    believe unlawful racial discrimination had occurred against Plaintiff Charlie Triplett and

    Plaintiff Derek Williams.

52. Defendant has a long- standing history of racial discrimination against African American

    employees.

53. For instance, during 2007, a former employee named Geno Baker filed a lawsuit against

    Defendant alleging racial discrimination and harassment. Geno Baker received a jury

    verdict in his favor.

                            CLASS ACTION ALLEGATIONS


54. Plaintiffs will seek to certify a class pursuant to Fed. R. Civ. P. Rule 23(a) and (b)(3) to pursue

    their race based discrimination claims arising under Section 1983 (Counts One, Two, and

    Three) and Title VII (Counts Four and Five).

55. Plaintiffs seek to represent a Class defined as “All African American employees who suffered
    one or more of the following: harsher and more frequent discipline than their Caucasian

    counterparts; a racially hostile work environment;          hired and/or steered toward more

    physically strenuous positions and/or lower ranking positions; denied tools necessary to

    complete their assignments; subjected to unsafe and/ or intolerable work conditions; denied

    protection for family and health issues; denied breaks when their Caucasian counterparts
    were granted the same; or sought positions and were otherwise eligible to work in the position

    but, on one or more occasion, were not hired for the position for which they were otherwise

    qualified during the period of four years prior to the filing of the Plaintiffs’ Complaint for the

    § 1983 claims and three hundred days prior to the filing of Plaintiffs’ EEOC charges for the

    Title VII claims up through and including the date of judgment.”
56. A class may be certified pursuant to Fed. R. Civ. P. Rule 23(a) and (b)(3) because:

        a. The class is so numerous that joinder of all members is impracticable. While the


                                                8 of 18
Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 9 of 18 PageID 9




       precise number of Class Members has not been determined at this time, Plaintiffs

       estimate that there may be at least one hundred putative class members who were

       subjected to Defendants’ pattern or practice of discrimination since 2014.

    b. There are questions of fact or law common to the class, which common questions

       predominate over any questions affecting only individual members. These common

       questions of law and fact include, without limitation:

            (i)Whether Defendant has a policy, pattern or practice        in its disciplinary

          practices that results in discrimination against African American employees;

          (ii)Whether Defendant failed to exercise reasonable care to prevent its agents,

          from engaging in discriminatory assignment practices;

          (iii)Whether Defendant has a policy, pattern, or practice in place in its assignment

          practices that results in discrimination against African American employees or is

          based on intentional discrimination against African American employees;

           (iv) Whether Defendant has a policy, pattern, or practice of subjecting African

          American employees to a racially hostile work environment;

          (v)Whether Defendant has a policy or a pattern or practice in place in its hiring

          practices that results in discrimination against African American employees;

          (vi) Whether conduct complained of herein constitutes a violation of Title VII;

          (vii) Whether conduct complained of herein constitutes a violation of Section

          1983;

          (viii) Whether Defendant has, had, and/or continues to have to have a systemic

          custom or policy of race-based discrimination targeting African American

          employees and job applicants;



                                         9 of 18
Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 10 of 18 PageID 10




              (ix)Whether Defendant failed to exercise reasonable care to prevent its agents,

              from engaging in discriminatory hiring practices;

              (x)Whether Plaintiffs and members of the Class have or continue to sustain

              damages, and, if so, the proper measure of damages;

              (xi)Whether Plaintiffs and other members of the Class are entitled to, among other

              things, injunctive and other equitable relief, and if so, the nature and extent of such

              injunctive and other equitable relief.

      c.   Plaintiffs will fairly and adequately represent and protect the interests of the Class

           members;

      d.   Plaintiffs’ Counsel is competent in litigating employment discrimination and

           experienced in litigating class actions;

      e. The class representatives and the members of the class have been equally affected by

           Defendant’s race-based discrimination in its hiring practices and by Defendant’s

           race-based discrimination in its assignment practices.

      f. The class representatives, class members, and Defendant have a commonality of

           interest in the subject matter and remedies sought and the class representative can

           represent the interests of the class fairly and adequately. If individual actions were

           required to be brought by each member of the class injured or affected, the result

           would be a multiplicity of actions creating a hardship on the class members,

           Defendant, and the Court.

      g. The common legal and factual issues identified above predominate over other issues

           in this action that affect only individual members, and a class action is superior to

           other available methods for the fair and efficient resolution of this controversy.



                                              10 of 18
Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 11 of 18 PageID 11




       h.   By resolving the common issues described above in a single class proceeding, each

            member of the proposed class will receive a determination of whether the Defendants

            engaged in a pattern or practice of discrimination in violation of Title VII and Section

            1983, and what aggregate damages Defendant owes to the Class.

       i.   Upon information and belief, there are no other pending lawsuits in which members

            of the Class have raised similar allegations.

       j.   This is an appropriate forum for these claims because, among other reasons,

            jurisdiction and venue are proper, and the Defendant is located in this District.

       k.   There are no difficulties in managing this case as a class action.

57. Therefore, a class action is an appropriate method for the fair and efficient adjudication of

   this lawsuit.



                         COUNT ONE: RACIAL DISCRIMINATION
  (Disparate treatment based on race in violation of 42 U.S.C. § 1983 and the Fourteenth
    Amendment of the U.S. Constitution)(Plaintiffs on behalf of themselves and a class of
                        similarly situated African American employees)
                                           (Class Action)
58. Plaintiffs repeat and reallege each allegation in paragraphs 1-43, 48, 51b, and 52 -54 above

   as if each were more fully set forth herein.

59. The Defendant, acting under color of Florida Law, intentionally deprived Plaintiffs and other

   similarly situated African American employees of their right to equal protection of law as

   guaranteed by the Fourteenth Amendment of the United States Constitution                 and as

   guaranteed by 42 U.S.C. §1983 by engaging in disciplinary practices that result in disparate

   treatment against African American employees.

60. Defendant discriminated against Plaintiffs and other similarly situated African American

   employees based on race by subjecting them to disparate treatment in discipline in

                                              11 of 18
Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 12 of 18 PageID 12




   violation of 42 U.S.C. § 1983.

61. Defendant's unlawful acts have caused Plaintiffs and other similarly situated African

   American employees to suffer economic damages in the form of lost income, benefits,

   and consequential damages in an amount to be proved at trial. Defendant's unlawful acts

   have caused Plaintiffs and other similarly situated African American employees to suffer

   noneconomic damages in the form of emotional distress, in an amount to be proved at

   trial.

62. Pursuant to 42 U.S.C. § 1988, Plaintiffs and other similarly situated African American

   employees are entitled to costs, disbursements, and reasonable attorney's fees incurred.

             COUNT TWO: RACIAL POLICIES, PRACTICES, AND CUSTOM
    (Policies, practices, and custom based on race in violation of 42 U.S.C. § 1983 and the
 Fourteenth Amendment of the U.S. Constitution) (Plaintiffs on behalf of themselves and a
                    class of similarly situated African American employees)
                                           (Class Action)
63. Plaintiffs repeat and reallege each allegation in paragraphs 1-54 above as if each were

   more fully set forth herein.

64. The Defendant, acting under color of Florida Law, intentionally deprived Plaintiffs and

   similarly situated African American employees of their right to equal protection of law

   as guaranteed by the Fourteenth Amendment of the United States Constitution and as

   guaranteed by the Civil Rights Act of 1871, 42 U.S.C. §1983;

65. Since at least 2000, Defendant has engaged in unlawful employment policies, practices,

   and custom of unlawful acts in violation of 42 U.S.C. § 1983:

       a. As described in paragraphs 48 -54 above, Defendant subjected African American

            employees to different terms and conditions of employment(including engaging

            in racially discriminatory practices in dispatching work assignments) and engaged

            in a practice, policy, or custom of such acts based on race.

                                             12 of 18
Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 13 of 18 PageID 13




       b. As described in paragraphs 44-47 above, Defendant subjected Plaintiffs and

           similarly situated African American employees to a hostile work environment and

           engaged in a practice, policy, or custom of such acts based on race;

66. As a result of Defendant's unlawful actions described herein above, Plaintiffs and

   similarly situated African Americans suffered and continue to suffer damages.

67. Pursuant to 42 U.S.C. § 1988, Plaintiffs and similarly situated African Americans are

   entitled to costs, disbursements, and reasonable attorney's fees incurred.

      COUNT THREE : RACIAL DISCRIMINATION(DISPARATE TREATMENT)
    (Denial of equal protection rights guaranteed by 42 U.S.C. §1983 and the Fourteenth
    Amendment of the U.S. Constitution)(Plaintiffs on behalf of themselves and a class of
                        similarly situated African American employees)
                                            (Class Action)
68. Plaintiffs repeat and reallege each allegation in paragraphs 1-54 above as if each were more

   fully set forth herein.

69. The Defendant, acting under color of Florida Law, deprived Plaintiffs and similarly situated

   African American employees of their right to equal protection of law as guaranteed by the

   Fourteenth Amendment of the United States Constitution and as guaranteed by the Civil

   Rights Act of 1871, 42 U.S.C. § 1983 when it engaged in discriminatory hiring practices,

   resulting in disparate treatment of Plaintiffs and a class of African-American employees and

   African American job applicants.

70. As described more fully above and specifically in paragraphs 1-54, supra, Defendant

   intentionally discriminated against Plaintiffs and other similarly situated African American

   employees based on their race, by engaging in discriminatory hiring practices in violation

   of the Civil Rights Act of 1866, as amended, 42 U.S.C. § 1983.

71. Defendant's unlawful acts have caused Plaintiffs and other similarly situated African

   American employees to suffer economic damages in the form of lost income, benefits,

                                            13 of 18
Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 14 of 18 PageID 14




   and consequential damages in an amount to be proved at trial.

72. Defendant's unlawful acts have caused Plaintiffs and other similarly situated African

   American employees to suffer noneconomic damages in the form of emotional distress,

   in an amount to be proved at trial.

73. Pursuant to 42 U.S.C. § 1988, Plaintiffs and other similarly situated African American

   employees are entitled to costs, disbursements, and reasonable attorney's fees incurred.

    COUNT FOUR : RACIAL DISCRIMINATION(DISPARATE TREATMENT)
 (In violation of Title VII of the Civil Rights Act )(Plaintiffs on behalf of themselves and a
                    class of similarly situated African American employees)
                                           (Class Action)
74. Plaintiffs repeat and reallege each allegation in paragraphs 1-43, 51b, and 52-54 above

   as if each were more fully set forth herein.

75. Plaintiffs and similarly situated African Americans are members of a protected class.

76. Plaintiffs and similarly situated African Americans were treated differently than

   individuals not in their protected class in that African American employees faced harsher

   discipline, more frequent discipline, and were often subjected to coerced resignations

   or terminations.

77. Race was the sole or motivating factor in Defendant’s decision to subject Plaintiffs and

   similarly situated African Americans to harsher discipline, more frequent discipline,

   and coerced resignations or terminations.

78. By the conduct described above, Defendant engaged in unlawful employment practices

   against Plaintiffs and similarly situated African American employees based on their race

   in violation of Title VII of the Civil Rights Act.

79. As a result of Defendant's unlawful actions described hereinabove, Plaintiffs and

   similarly situated African American employees have suffered and continue to suffer

   damages.
                                              14 of 18
Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 15 of 18 PageID 15




80. Pursuant to 42 U.S.C. § 2000e 5(k), Plaintiffs and similarly situated African American

   employees are entitled to costs, disbursements, and reasonable attorney's fees incurred.


    COUNT FIVE : RACIAL DISCRIMINATION(DISPARATE TREATMENT)
 (In violation of Title VII of the Civil Rights Act )(Plaintiffs on behalf of themselves and a
                    class of similarly situated African American employees)
                                           (Class Action)
81. Plaintiffs repeat and reallege each allegation in paragraphs 1-54 above as if each were

   more fully set forth herein.

82. Plaintiffs and similarly situated African Americans are members of a protected class.

83. Plaintiffs and similarly situated African Americans were treated differently than

   individuals not in their protected class in that African American employees were

   subjected to discriminatory assignment practices, were routinely denied breaks and

   lunch breaks when their Caucasian counterparts were allowed the same, denied

   protection for family and health issues, were subjected to a hostile work environment,

   and were hired and/or steered toward more physically strenuous positions.

84. Race was the sole or motivating factor in Defendant’s decision to subject Plaintiffs and

   similarly situated African Americans to harsher and more frequent discipline, assign

   more physically strenuous work assignments, deny breaks and lunch breaks when their

   Caucasian counterparts were allowed the same, deny protection for family and health

   issues, create a racially hostile work environment, and hire and/or steer African Americans

   toward more physically strenuous positions.

85. By the conduct described above, Defendant engaged in unlawful employment practices

   against Plaintiffs and similarly situated African American employees based on their race

   in violation of Title VII of the Civil Rights Act.

86. As a result of Defendant's unlawful actions described hereinabove, Plaintiffs and


                                              15 of 18
Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 16 of 18 PageID 16




   similarly situated African American employees have suffered and continue to suffer

   damages.

87. Pursuant to 42 U.S.C. § 2000e 5(k), Plaintiffs and similarly situated African American

    employees are entitled to costs, disbursements, and reasonable attorney's fees incurred.

                        COUNT SIX : CONSTRUCTIVE DISCHARGE
   (Unlawful termination in violation of 42 U.S.C. §1983 and Due Process Clause of 14th
                             Amendment)(Plaintiff Charlie Triplett)
88. Plaintiff repeats and realleges each allegation in paragraphs 1-16 and 27-36 above as if each

   were more fully set forth herein.

89. Plaintiff avers that, under the 5th and 14th Amendments of the U.S. Constitution, he is entitled

   to be protected against deprivation of property without due process of law.

90. The City’s municipal code provides that disciplinary actions of discharge, demotion, or

   suspension without pay require just cause. City of Safety Harbor, Florida Municipal Code §

   2.20 (10). After a probationary period, employees may not be discharged, demoted, or

   suspended without just cause or right of appeal. Plaintiff avers that as an employee outside

   of his probationary period, he had a property interests in continued employment.

91. The Defendant, acting under color of Florida Law, intentionally deprived Plaintiff of his

   property interest in continued employment as guaranteed by under the 14th Amendment of

   the U.S. Constitution.

92. Plaintiffs resignation was so involuntary that it amounts to constructive discharge.

93. Plaintiffs resignation was involuntary because he relied on Defendant's material

   misrepresentations when deciding to resign:

       a.   Management made a material misrepresentation regarding the alternative to

            resignation by omitting the fact that pursuant to Chapter 2, Article VI of City Code,

            Plaintiff was entitled to appeal any discipline or termination to the Personnel Review

                                              16 of 18
Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 17 of 18 PageID 17




            Board for a hearing.

       b.   Defendant made a material misrepresentation that Plaintiff had violated the

            Department's excessive sick leave policy when Defendant knew or should have known

            that Plaintiff was not in violation of the excessive sick leave policy because many of

            Plaintiffs absences were physician authorized and/ or FMLA qualifying. Pursuant to

            Defendant's code of conduct, physician authorized and/ or FMLA qualifying are

            excluded from abuse of leave calculations.

94. Defendant obtained Plaintiff's "resignation" through coercion and/ or duress:

       a. Plaintiff did not understand the nature of the choice he was given because Defendant

            provided misinformation and withheld material information regarding the alternative.

       b.   Plaintiff was forced to make a split-second decision and was not given a reasonable

            amount of time to decide regarding resignation.

       c. Plaintiff was not permitted to choose the effective date of his resignation.

       d. Plaintiff acted without legal counsel.

95. Defendant's behavior caused Plaintiff's employment to terminate without notice or hearing.

96. Therefore, Defendant's conduct caused Plaintiff to be deprived of his property interest in

   continued employment without Due Process in violation of the Fourteenth Amendment of the

   U.S. Constitution.

97. As a result of Defendant's unlawful actions described herein above, Plaintiff has suffered and

   continues to suffer damages.

98. Pursuant to 42 U.S.C. § 1988, Plaintiff is entitled to his costs, disbursements, and reasonable

   attorney's fees incurred.

                                      JURY TRIAL DEMANDED
99. Plaintiff requests a jury trial on all issues raised by the allegations in this Complaint.

                                               17 of 18
Case 8:20-cv-01847-CEH-AEP Document 1 Filed 08/07/20 Page 18 of 18 PageID 18




WHEREFORE, Plaintiffs on behalf of themselves and similarly situated African American
employees respectfully pray this Court:
       a. allows this action to proceed as a class action against City of Safety Harbor pursuant to
          Rule 23;
       b. declares the City of Safety Harbor has violated Plaintiffs’ rights under Title VII of the
          Civil Rights Act , Florida Civil Rights Act , 42 U.S.C. §1983 and the Fourteenth
          Amendment of the U.S. Constitution;
       c. enjoins the City of Safety Harbor from continuing or permitting future racial
          discrimination against African American employees in violation of Title VII of the
          Civil Rights Act , Florida Civil Rights Act , 42 U.S.C. §1983 and the Fourteenth
          Amendment of the U.S. Constitution;
       d. enters a judgment in their favor Plaintiffs and similarly situated African Americans
          against the City of Safety Harbor for back pay and front pay damages for Plaintiffs and
          the Class in amounts to be determined at trial;
       e. awards reasonable attorney’s fees, costs and disbursements incurred in the prosecution
          of this action, including expert witness fees;
       f. such other and further legal and equitable relief as this Court deems necessary, just,

          and proper.

Dated: August 7, 2020

                                                            Respectfully submitted,

                                                           _______________________
                                                              Janica M. Munford
                                                              Bar No.:0107201
                                                              TRIALCOUNSEL&
                                                              Attorney for Plaintiff
                                                              2822 54th Avenue South #206
                                                              St. Pete., Florida 33712
                                                              Telephone: (727) 234-8887
                                                              Fax: (727) 683-9439
                                                              Janica@Munfordlaw.com




                                             18 of 18
